Chadwick, J.
(dissenting) — In my judgment, the competency of the man Ferguson to handle powder was a question calling for opinion evidence. It was an act requiring skill and knowledge not possessed by the ordinary man. It will not be denied that, had his acts and conduct, running over a certain time or covering a series of events, been described to the jury, it would have been competent to take the opinion of experts upon a hypothetical question based upon the evidence. This being true, I can see no reason why the opinion of those who had testified to his acts should be rejected, it *131appearing that they had witnessed his conduct and knew the proper use of powder. I am not losing sight of the distinction between carelessness or negligence and incompetency. If the case involved the question of Ferguson’s negligence only, the decision of the majority would be right. Proof of a single act, though showing negligence or carelessness, would not prove incompetency so as to charge the master, whatever the opinion of others might be. Further than this the citations from Mr. Thompson’s work on Negligence and Cyc. do not go. The rule of this case would, in my judgment, shut off all expert testimony or opinion evidence on the question of the competency or incompetency of the servant, leaving it open to the speculations of the jury, with no fixed standard by which its judgment could be measured.